10-5228-cr
United States v. Olawepo
                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this court, a party must cite either the Federal Appendix or an electronic
database (with the notation “summary order”). A party citing a summary order must serve
a copy of it on any party not represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 30th day of March, two thousand twelve.

PRESENT:
            PIERRE N. LEVAL,
            ROBERT D. SACK,
            PETER W. HALL,
                        Circuit Judges.
______________________________________________

UNITED STATES OF AMERICA,
                                      Appellee,

                           v.                                No. 10-5228-cr

WHAAB BOLA OLAWEPO,
                                      Defendant-Appellant.

______________________________________________

FOR APPELLEE:                                        Douglas M. Pravda, Assistant United States
                                                     Attorney (Emily Berger, Assistant United
                                                     States Attorney, of counsel) for Lorretta E.
                                                     Lynch, United States Attorney for the
                                                     Eastern District of New York, Brooklyn,
                                                     New York.

FOR APPELLANT:                                       Nicholas Pinto, New York, New York
       Appeal from a judgment of the United States District Court for the Eastern District of

New York (Townes, J.). UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.

       Defendant-Appellant Whaab Bola Olawepo appeals from the judgment convicting him,

upon his guilty plea, of re-entry after removal, in violation of 8 U.S.C. § 1326(a), (b)(1), and

sentencing him to 24-months incarceration, to be followed by three years of supervised release,

and imposing a $100 special assessment. On appeal, Olawepo argues that the district court’s 24-

month above-Guidelines sentence was substantively unreasonable because it placed too much

weight on his prior criminal history and was longer than necessary to comply with the sentencing

factors listed in 8 U.S.C. § 3553(a). We assume the parties’ familiarity with the underlying facts,

the procedural history of the case, and the issues on appeal, and we discuss these only where

necessary to explain our decision.

       Our standard of review for “all sentencing decisions —whether inside or outside the

Guidelines range”—is abuse of discretion. Gall v. United States, 552 U.S. 38, 49 (2007). “Our

review of challenged sentences is limited to reasonableness, a concept that applies both to the

sentence itself and to the procedures employed in arriving at the sentence.” United States v.

Verkhoglyad, 516 F.3d 122, 127 (2d Cir. 2008) (internal citations and quotation marks omitted).

       Olawepo asserts only that his sentence was substantively unreasonable. He advances

several arguments in support of his position. Turning to Olawepo’s argument that the district

court put too much weight on his prior criminal history, “we have never held that a district

court’s particular reliance on one factor to justify departing from the Guidelines is suggestive of

unreasonableness; we have only said that ‘unjustified reliance upon any one factor’ suggests


                                                -2-
unreasonableness.” United States v. Pope, 554 F.3d 240, 246 (2d Cir. 2009) (quoting United

States v. Rattoballi, 452 F.3d 127, 137 (2d Cir. 2006)). Olawepo’s argument that the district

court erroneously treated a single arrest in 1989 as though it involved multiple arrests and

sentences is without merit. Trial counsel made the same argument to the district court, arguing

that the court gave too much weight to Olawepo’s 1989 arrest in considering it to cover conduct

that spanned six years when it related to only one incident. In response, the district court stated,

“I understand that this is all based on the 1989 arrest. I understand that completely.” In any

event, the district court considered not just the 1989 arrest, but the fact that Olawepo’s criminal

history involved fraudulent conduct, including his use of numerous Social Security numbers and

more than 16 different names

       Olawepo claims that his sentence was longer than necessary to comply with Section

3553(a) because the district court ignored the alternative Guidelines calculation that he presented

and never indicated why an above-Guidelines sentence was more appropriate than the Guideline

sentence. These claims are belied by the record. Rather than ignore Olawepo’s proposed

alternative sentence, the district court stated that it had reviewed and taken into account what

Olawepo proposed. The district court had contemplated a 36-month sentence, but “[b]ased on

the submissions made after that point” that included Olawepo’s proposed 15 to 21 month

sentence, it decided to impose a 24-month sentence. The court indicated at length why it

sentenced Olawepo to an above-Guidelines sentence. The district court’s stated reasons included

Olawepo’s repeated use of false information to secure his naturalization, his failure to appear for

deportation in 1992, and his conflicting statements given during the presentence investigation




                                                 -3-
regarding his personal history. We conclude that the sentence was reasonable. The district court

did not exceed its considerable discretion when imposing it.

       Accordingly, for the reasons stated, the judgment of the district court is AFFIRMED.

                                                     FOR THE COURT:

                                                     Catherine O’Hagan Wolfe, Clerk




                                               -4-